UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


    KIMBERLY JEAN FRANCIS,

        Plaintiff,

               v.                                                No. 3:18-cv-2136(WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security1,

         Defendant.

                                          X


                              RULING ON PENDING MOTIONS


        This is an administrative appeal following the denial of the plaintiff, Kimberly Francis’,

application for Title II disability insurance benefits (“DIB”). It is brought pursuant to 42 U.S.C.

§405(g).2 Plaintiff now moves for an order reversing the decision of the Commissioner of the




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                 1
Social Security Administration (“the Commissioner”), or in the alternative, an order remanding

her case for a rehearing. [Doc. # 13]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. # 16. After careful consideration of the arguments raised by both

parties, and thorough review of the administrative record, the Court grants Plaintiff’s motion and

remands the case for further proceedings.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work



                                                 2
experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

be “more than a scintilla or touch of proof here and there in the record.” Id. If the

Commissioner’s decision is supported by substantial evidence, that decision will be sustained,



                                                  3
        even where there may also be substantial evidence to support the plaintiff’s contrary position.

        Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.      BACKGROUND

     a. Facts
                Plaintiff filed her DIB application on January 26, 2016, alleging an onset of disability as

        of May 1, 2013. Her claim was denied at both the initial and reconsideration levels. Thereafter,

        Plaintiff requested a hearing. On November 15, 2017, a hearing was held before Administrative

        Law Judge Imelda K. Harrington (“the ALJ”). Plaintiff, who was represented by counsel, and a

        vocational expert (“VE”) testified at the hearing. On January 25, 2018, the ALJ issued a decision

        denying Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s decision by the

        Appeals Council. On October 18, 2018, the Appeals Council denied review, making the ALJ’s

        decision the final determination of the Commissioner. This action followed.

                Plaintiff was forty-seven years old on the alleged onset of disability date. (R. 27). She has

        a high school education and can communicate in English. (R. 28). Plaintiff has past work

        experience as a cashier (including stocking shelves) and as a retail manager (trainee). (R. 27).

        Plaintiff’s complete medical history is set forth in the Joint Stipulation of Facts filed by the

        parties. [Doc. # 13-1]. The Court adopts this stipulation and incorporates it by reference herein.

     b. The ALJ’s Decision

                The ALJ followed the sequential evaluation process to determine whether Plaintiff was

        disabled under the Social Security Act.

                At Step One, the ALJ found Plaintiff has not engaged in substantial gainful activity since

        May 1, 2013. (R. 18). At Step Two, the ALJ found Plaintiff has the following severe

        impairments: obesity, osteoarthritis, affective disorder, anxiety disorder, and post-traumatic


                                                          4
      stress disorder. (R. 18). At Step Three, the ALJ found Plaintiff does not have an impairment or

      combination of impairments that meets or medically equals the severity of one of the listed

      impairments. (R. 20-22). Next, the ALJ determined Plaintiff retains the following residual

      functional capacity3:

             to perform light work as defined in 20 C.F.R. 404.1567(b) except: The claimant
             can frequently balance; occasionally stoop, kneel, crouch, and crawl; occasionally
             climb ramps and stairs; never climb ladders, ropes or scaffolds; can perform
             occasional overhead reaching with the right upper extremity (the dominant side);
             must avoid concentrated exposure to extreme heat and humidity; must avoid
             direct exposure to unprotected heights; can perform simple, routine tasks
             involving no more than simple, short instructions and simple work related
             decisions with a few work place changes; and the claimant can have occasional
             interaction with the general public, co-workers, and supervisors.

      (R. 22).

             At Step Four, the ALJ found Plaintiff is unable to perform any past relevant work. (R.

      27). Finally, at Step Five, the ALJ relied on the testimony of the VE to conclude that there are

      jobs existing in significant numbers in the national economy Plaintiff can perform. (R. 28-29).

      Specifically, the VE testified that a person with Plaintiff’s vocational factors and the assessed

      RFC can perform the positions of price marker and laundry folder. (R. 28-29). Accordingly, the

      ALJ determined Plaintiff was not disabled from May 1, 2013, through the date of his decision,

      January 25, 2018.


II.   DISCUSSION

             Plaintiff raises several arguments in support of her Motion to Reverse, which the Court

      will address in turn.




      3
              Residual functional capacity (“RFC”) is the most a claimant can do in a work setting
      despite his or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
                                                       5
    a. Development of the Record

    Plaintiff argues that the ALJ’s ruling should be reversed or remanded for a number of reasons

relating to a failure to develop the record and obtain medical source statements from certain

treating physicians and clinicians including mental health provider APRN Jacqueline Rugg,

primary care physician Dr. Christopher Curdo, neurologists Drs. Anna Szekely and Krithi

Irmady and chiropractor Dr. Richard Powers.4 [Doc. #13-2 at 1-8]. For the reasons that follow,

the Court finds that the ALJ did not fulfill her duty to develop the record and that remand is

warranted to obtain treatment records and a medical source statements from treating physicians

and clinicians.

    “It is the rule in our circuit that the ALJ, unlike the judge in a trial, must [him]self

affirmatively develop the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1997) (internal quotation marks omitted);

see Moreau v. Berryhill, No. 3:17-CV-396 (JCH), 2018 WL 1316197, at *4 (D. Conn. Mar. 14,

2018) (“An ALJ in a social security benefits hearing has an affirmative obligation to develop the

record adequately.” (internal quotation marks omitted) ). “Whether the ALJ has satisfied this

obligation or not must be addressed as a threshold issue.” Moreau, 2018 WL 1316197, at *4.

“Even if the ALJ’s decision might otherwise be supported by substantial evidence, the Court

cannot reach this conclusion where the decision was based on an incomplete record.” Id.

(quoting Downes v. Colvin, No. 14-CV-7147 (JLC), 2015 WL 4481088, at *12 (S.D.N.Y. July

22, 2015)).




4
 The ALJ correctly noted that Dr. Power’s Final Report dated November 8, 2016, did not
“provide any specific functional limitations, making it unpersuasive in establishing the
claimant’s residual functional capacity.” (R. 26).
                                                   6
   “The expert opinions of a treating physician are of particular importance to a disability

determination.” Id. at *5. “What is valuable about the perspective of the treating physician and

what distinguishes this evidence from the examining physician and from the ALJ is [the treating

physician’s] opportunity to develop an informed opinion as to the physical status of the patient.”

Halle v. Astrue, No. 3:11-CV-1181 (VLB), 2012 WL 4371241, at *6 (D. Conn. Sept. 24, 2012)

(citing Peed v. Sullivan, 778 F. Supp. 1241, 1246 (E.D.N.Y. 1991) ). “In fact, where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a claimant's

medical history ‘even when the claimant is represented by counsel or ... by a paralegal.’” Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996).

   This is not a case where plaintiff suffers relatively little physical impairment such that the

ALJ may render a common sense judgment about plaintiff’s functional capacity. The ALJ

acknowledged as much be designating as “severe” plaintiff’s obesity, osteoarthritis, affective

disorder, anxiety disorder and post-traumatic stress disorder, (R. 18), and assessing an RFC with

extensive and detailed limitations.

   Here, the ALJ assigned “great weight” to the mental RFC assessment completed by Dawn

Renaud, LMFT on February 26, 2016. (R. 26, 553-57). However, reliance on this 2016

assessment by Ms. Renaud is problematic. First, the mental RFC was completed four months

after plaintiff began treatment at the counseling center. Ms. Renaud provided no opinion after

February 2016, nearly two years before the ALJ’s decision. Moreover, with one possible

exception, ten days after plaintiff’s initial intake, there is no complete treatment note of any

session between Ms. Renaud and Ms. Francis after October 21, 2015. (R. 542-45). The gap in the

record of any treatment from Ms. Renaud after that date is unexplained. Rather, the record only

contains treatment records from APRN Jacqueline Rugg who provided medication management



                                                  7
from January 2016 through September 2017. Of note is an entry dated May 16, 2017, where Ms.

Rugg states that plaintiff reported that she “had a meltdown on Friday, 5/5” when she came to

the clinic for an appointment with Dawn. (R. 683). Ms. Rugg made references throughout the

record to plaintiff continuing treatment with Dawn, including in the last treatment record from

September 2017. (R. 675, 680, 685, 689, 693). This may be a reference to treatment with Dawn

Renaud. However, there are no treatment records from Dawn Renaud after October 2015, or any

other therapist named Dawn. This omission is significant in light of the fact that the mental RFC

was submitted only four months after beginning mental health treatment and after only one

appointment with Dawn Renaud. Finally, there is no mental health assessment from Ms. Rugg,

who was providing mental health treatment from January 2016 through September 2017, and is

in a position to provide an opinion on plaintiff’s mental health impairments and ability to

function in a work setting. The Court finds that this case should be remanded for further

development of the record from plaintiff’s mental health providers and to obtain medical source

opinions.

   With regard to plaintiff’s physical impairments, there is no medical opinion from plaintiff’s

treating physicians and/or specialists addressing the functional limitations that flow from her

physical impairments to support the ALJ’s physical RFC findings.

       The proceedings before an ALJ are not supposed to be adversarial. Where there
       are deficiencies in the record, an ALJ is under an affirmative obligation to
       develop a claimant's medical history “even when the claimant is represented by
       counsel or ... by a paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996); see
       also Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (“It is the rule in our circuit
       that ‘the ALJ, unlike a judge in a trial, must herself affirmatively develop the
       record’ in light of ‘the essentially non-adversarial nature of a benefits
       proceeding.’ This duty ... exists even when ... the claimant is represented by
       counsel.” (quoting Echevarria v. Secretary of Health & Human Servs., 685 F.2d
       751, 755 (2d Cir. 1982))).

Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y. 2006).


                                                 8
       [A]lthough the RFC determination is an issue reserved for the commissioner, see
       20 C.F.R. §§ 404.1527(d)(2), 404.1546(c), 416.927(d)(2), 416.946(c), “‘an ALJ is
       not qualified to assess a claimant's RFC on the basis of bare medical findings, and
       as a result an ALJ's determination of RFC without a medical advisor's assessment
       is not supported by substantial evidence.” Dailey v. Astrue, No. 09–CV–0099,
       2010 WL 4703599, at *11 (W.D.N.Y. Oct. 26, 2010) (quoting Deskin v. Comm'r
       of Soc. Sec., 605 F.Supp.2d 908, 912 (N.D. Ohio 2008)). Because there is no
       medical source opinion supporting the ALJ's finding that House can perform
       sedentary work, the court concludes that the ALJ's RFC determination is without
       substantial support in the record and remand for further administrative
       proceedings is appropriate. See 20 C.F.R. §§ 404.1520b(c), 416.920b(c); see also
       Suide v. Astrue, 371 F. App’x 684, 689-90 (7th Cir. 2010) (holding that “the
       evidentiary deficit left by the ALJ’s rejection” of a physician’s reports, but not the
       weight afforded to the reports, required remand).

House v. Astrue, No. 5:11-CV-915 GLS, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013).

       Accordingly, the Court finds that additional administrative proceedings are required. On

remand, the ALJ should develop the record as necessary to obtain medical records and opinions

as to plaintiff’s functional limitations from treating and/or examining sources, obtain a

consultative physical and/or mental examination and/or a medical expert review, and/or obtain a

functional capacity evaluation and thoroughly explain her findings in accordance with the

regulations. See Martin v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837, at *4 (W.D.N.Y.

Apr. 10, 2017) (“There were many avenues available to the ALJ to fill the gap in the record....”)

(citing Covey v. Colvin, 204 F. Supp. 3d 497, 507 (W.D.N.Y. 2016)). The Commissioner on

remand, “should employ whichever of these methods are appropriate to fully develop the record

as to [Francis’] RFC.” Id., 2017 WL 1313837, at *4.

       The Court’s role in reviewing a disability determination is not to make its own

assessment of the plaintiff’s functional capabilities; it is to review the ALJ’s decision for

reversible error. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). Therefore, this matter is

remanded to the Commissioner for further administrative proceedings consistent with this ruling.

On remand, the Commissioner will address the other claims of error not discussed herein. See


                                                  9
       Moreau, 2018 WL 1316197, at *4 (“Because the court finds that the ALJ failed to develop the

       record, it also suggests that the ALJ revisit the other issues on remand, without finding it

       necessary to reach whether such arguments would themselves constitute legal error justifying

       remand on their own.”).

III.   CONCLUSION

              For the reasons stated, plaintiff’s Motion to Reverse the Decision of the Commissioner

       [Doc. #13] is GRANTED. Defendant’s Motion for an Order Affirming the Commissioner’s

       Decision [Doc. #16] is DENIED.

              In light of the Court’s findings above, it need not reach the merits of plaintiff’s other

       arguments. Therefore, this matter is remanded to the Commissioner for further administrative

       proceedings consistent with this opinion. On remand, the Commissioner shall address the other

       claims of error not discussed herein.

              This is not a recommended ruling. The consent of the parties allows this magistrate judge

       to direct the entry of a judgment of the district court in accordance with the Federal Rules of

       Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

       from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to

       enter judgment in favor of the defendant and close this case.

                      SO ORDERED, this 24th day of September, 2019, at Bridgeport, Connecticut.

                                                      /s/ William I. Garfinkel
                                                     WILLIAM I. GARFINKEL
                                                     United States Magistrate Judge




                                                        10
